Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the amendment and reply filed on June 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 12 are now amended
Claims 1–17 are pending in the application. 
RESPONSE TO ARGUMENTS
Subject Matter Eligibility
Claims 1–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. The Applicant traverses the rejection, but the traversal is not persuasive.
The Applicant first contends that the rejection is not consistent with the prior PTAB decision because “[t]he PTAB decision specifically did not reject claims 1–17 under § 101, and instead rejected independent claim 18, with the determination of whether the claims depending from claim 18 should also be rejected left to the examiner.” (Response 8) (emphasis added). 
Respectfully, the Applicant’s phrase “depending from” clearly misrepresents of the text in the Board’s decision, because the Board never instructed the Examiner to limit his further consideration to the dependent claims of claim 18. To the contrary, in the last paragraph of page 13 of the decision, the Board explicitly says that although it did not “reject any other claims,” it “leave[s] the patent-eligibility determination of these claims to the examiner”—i.e., “any other claims” that the because did not reject—because those “remaining claims” are not necessarily patent-eligible. Ex parte Liang, PTAB Appeal No. 2020-003021 at *13 (Dec. 20, 2021); see also Non-Final Office Action 3 ¶¶ 7–8 (April 19, 2022) (directly quoting the relevant portion of the decision). It is unclear why the Applicant read the phrases “any other claims” and “remaining claims” as referring only to those depending from claim 18, but the Applicant is reminded that the “duty of candor and good faith in dealing with the Office” under 37 C.F.R. §§ 1.56(a) and 11.303(a) extends to statements of law and fact.
The Applicant next argues that its claims are not directed to “organizing human activity” because, in the Applicant’s opinion, none of the subgroupings listed in MPEP § 2106.04(a)(2)(II) adequately describe the Applicant’s invention. (Response 9). The Examiner respectfully disagrees, because at least one subcategory of human activity includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, claim 1 recites a method of following rules or instructions because the limitations labeled as (1a) and (1c)–(1f) in the rejection describe a process of setting up rules and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f), following instructions pursuant to the rules defined in step (1c).
The Applicant’s response to this finding is that “[t]he claims do not recite a set of rules or instructions for organizing human activity,” (Response 10), but that last part of the Applicant’s sentence—that the rules must be “for organizing human activity”—is not mentioned anywhere in the MPEP or the case law. Therefore, this argument is unpersuasive, because the rules or instructions need not organize human activity in order for a claim to recite the judicial exception; simply following the rules or instructions is itself a form of organizing human activity. For instance, the MPEP describes Bilski’s “series of instructions of how to hedge risk” as an example of the kind of rule- or instruction-following that falls under human activity, even though rules about “hedging risk” concern financial or natural activity (rather than human activity). See MPEP § 2106.04(a)(2) (subsection (II.)(C.)) (citing Bilski v. Kappos, 561 U.S. 593, 595 (2010)).
Nor is the Examiner persuaded by the argument that its claims are “plainly different” from the claims of a case that the MPEP cites as authority for rule-following as a form of human activity. (Response 10). Subject-matter eligibility is not a question of anticipation or obviousness, so prior art-style arguments are not persuasive. So long as the Applicant claims subject matter that falls within one of the legal precedents (as the Applicant did here), the claim may be said to recite a judicial exception to 35 U.S.C. § 101.
The Applicant further contends that the claimed invention is not directed to a mental process because “a human, using pen and paper, could not identify applications missing from a memory of the user terminal that are members of the selected first one of the folders of the applications by retrieving a list of applications from the repository node and download the identified applications from an application storage node via a network to the memory of the user terminal.” (Response 10). Respectfully, this argument relies on a common misunderstanding about the legal concept of “pen and paper,” and therefore, is not persuasive. 
The phrase “pen and paper” is a legal shorthand meant to describe any conventional physical aid, not merely a literal “pen and paper.” Other examples of “pen and paper”-style physical aids include slide rules and, of course, general purpose computers. See MPEP § 2106.04(a)(2) (subsection (III.)) (explaining the courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”).
More importantly, the “pen and paper” argument is irrelevant to the rejection, because the rejection is based on the claim “performing a mental process in a computer environment” and/or “on a generic computer.” (Non-Final Office Action 5 ¶ 18) (citing MPEP § 2106.04(a)(2) (subsection (III.)). The rejection provides explicit notice of this reasoning, yet the Applicant does not directly address it. Accordingly, the remarks cannot overcome this aspect of the rejection.
The Applicant finally argues that the Office did not consider the claims as a whole during prong two, and that, as a whole, the claim provides for “improved management of applications that are executable on user terminals.” (Response 10–11). The Examiner respectfully disagrees. 
As required by the Office’s framework, the Examiner identified limitations (1b), (1g), and (1h) as those that are “additional to” the recited judicial exception, and then balanced them against the entirety of the claim to see whether they transform the abstract idea into an eligible, practical application. They do not. Limitations (1b), (1g), and (1h) are a description of where to store and obtain data as a direct consequence of the abstract mental process. Much like the Board found for claim 18, transmitting folder information and a list of applications between a user terminal and a repository node merely constitutes the insignificant post-solution activity of transmitting information or data. Cf. Liang at *11 (citing Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241–42 (Fed. Cir. 2016)).  
Accordingly, the Examiner is not persuaded of error, and the rejection stands.
New Matter
In the previous Office Action, the Examiner found that “generating folder information that defines folders of the applications for a plurality of folders, responsive to input from a user and storing the folder information in a repository node” contained new matter. In response, the Applicant made a narrowing amendment by adding a comma after the phrase “responsive to user input,” causing the “generating folder information” step to be responsive to user input, and preventing the folder information storage step from being modified by “responsive to.” (Response 13). Since the amendment narrows the scope of the claim by removing the new matter, this aspect of the rejection is now overcome.
 The Examiner also found “action rule information being responsive to further input from the user” to contain new matter, since it describes an action rule defining a rule that governs user input, or that governs a response to a user input, despite the lack of a corresponding disclosure thereof. Likewise, in response, the Applicant narrowed the scope of claim 1 and 12 such that now, the action rule information is merely “generated” responsive to user input. (Response 13). 
Accordingly, since the amendment removes all new matter from the claims, the rejection under 35 U.S.C. § 112(a) is hereby withdrawn.
Disposition
Since all of the claims stand rejected, the Applicant’s request for an allowance (Response 13) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1
Claim 1 is reproduced below with paragraph designations for clarity:
A method by a user terminal for managing applications executable by the user terminal, the method comprising the steps of:
[(1a)]	generating folder information that defines folders of the applications for a plurality of folders, responsive to input from a user, 
[(1b)] and storing the folder information in a repository node;
[(1c)]	generating action rule information that defines, for each of the folders of the applications, an action to be performed on the folder of the applications and a rule that initiates performance of the action such that rules are defined for the plurality of folders, the action rule information being generated responsive to further input from the user;
[(1d)]	determining that a first one of the rules is satisfied;
[(1e)]	selecting a first one of the folders of the applications associated with the satisfied first one of the rules;
[(1f)]	identifying applications missing from a memory of the user terminal that are members of the selected first one of the folders of the applications by retrieving a list of applications [(1g)] from the repository node; and
[(1h)]	downloading the identified applications from an application storage node via a network to the memory of the user terminal.
Step 1. Claim 1 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a).
Limitations (1a) and (1c)–(1f) are directed to the “mental processes” grouping of abstract ideas. Importantly, claims can recite a mental process even if they are claimed as being performed on a computer, and even when the claimed mental process necessarily occurs inside a computer environment, e.g., a system that receives, screens and distributes email on a computer network. MPEP § 2106.04(a)(2) (subsection (III.)(C.)) (citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316–18 (Fed. Cir. 2016)). In this case, limitations (1a) and (1c)–(1f) recite the abstract mental process of grouping information into different folders, setting rules about what to do with those folders and the circumstances under which those rules are applicable, looking inside a folder pursuant to that folder’s rules being satisfied, and reconciling information missing from the folder with a separate list of information that belongs therein.
Alternatively or additionally, limitations (1a) and (1c)–(1f) are directed to a certain method of organizing human activity. As the MPEP explains, this grouping of abstract ideas includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, limitations (1a) and (1c)–(1f) describe a process of setting up rules and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f), following instructions pursuant to the rules defined in step (1c).
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 1 recites additional elements that individually and in combination integrate the judicial exception into a practical application. In this case, the additional elements of claim 1 are limitations (1b), (1g), and (1h).
Individually, limitations (1b), (1g), and (1h) fail to integrate the judicial exception into a practical application. Specifically, limitations (1b) and (1g) merely sets forth steps of a network node receiving information over a network from a user terminal. Both of these two data-collection steps merely constitute insignificant pre-solution activity. See MPEP § 2106.05(g). Likewise, step (1h) does not add any meaningful limitations to the abstract idea because it merely sets forth steps of a network node sending information over the network to a user terminal, which is nothing more than the insignificant post-solution activity of transmitting information or data. 
Looking at the claim as a whole, limitations (1b), (1g), and (1h) do not describe an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 1 does not integrate the recited abstract idea into a practical application.
Step 2B. Under this final element, the Examiner next analyzes whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more” than the judicial exception for at least two reasons.
First, as explained in the Step 2A, Prong Two analysis, all three limitations describe insignificant extra-solution activity, and therefore, all three limitations fail to add “significantly more” under Step 2B for at least those reasons.
Second, all three limitations describe nothing more than well-understood, routine, and conventional activity. This finding is supported by at least one piece of evidence in the case of limitation (1h), and two pieces of evidence in the case of limitations (1b) and (1g). 
Regarding limitation (1h), the Office’s reviewing court has repeatedly held that “receiving or transmitting data over a network” and “storing and retrieving information in memory” are well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.). 
Regarding limitations (1b) and (1g), the first piece of evidence is the same as for limitation (1h), i.e., that judicial precedent supports the finding of “receiving or transmitting data over a network” and “storing and retrieving information in memory” being well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.).
Further evidence of limitations (1b) and (1g) being well-understood, routine, and conventional comes from the Applicant’s specification. These two limitations provide for the use of a “repository node” to assist with performing the abstract idea. The specification, by describing these computer-related components at a high level without details of structure or implementation, indicates that these additional computer elements are well understood, routine and conventional: 
	Figure 18 is a block diagram of an example network node 18, which may be used for the application storage node 102, the folder ID repository node 14, and/or the social media service network node 106. The network node 1800 can include a network interface 1830, a processor 1810, and a memory 1820 that contain functional modules 1822. The processor 1810 may include one or more data processing circuits, such as a general purpose and/or special purpose processor (e.g., microprocessor and/or digital signal processor), which may be collocated or distributed across one or more data networks (e.g., network 110).
(Spec. ¶ 49).
Furthermore, Appellant’s Specification does not indicate that consideration of these conventional elements as an ordered combination, as broadly claimed, adds any significance beyond the additional elements, as considered individually.
For these reasons, the Examiner determines that claim 1 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 2
Claim 2, when read carefully, does not actually add anything new to claim 1, other than changing the name of the claimed repository node to “a folder identification (ID) repository node.” Every other step in claim 2 is already recited in steps (1b), (1f), and (1g) of claim 1, using different terminology. Accordingly, claim 2 is directed to a judicial exception without significantly more for the same reason as claim 1.
Note, in the rejections that follow, the Examiner will refer to the limitations of claim 2 collectively as “(2).”
Claim 3
Step 1. Claim 3 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a). Since claim 3 depends from claim 2, the findings and rationale set forth above in the “Step 2A, Prong One” portion of the rejections of ancestor claims 2 and 1 are hereby reincorporated by reference, as applied to claim 3. 
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 3 recites additional elements that individually and in combination integrate the judicial exception into a practical application. 
In this case, the additional elements of claim 3 are limitations (1b), (1g), and (1h) from claim 1, plus each of the two new elements that claim 3 adds to its predecessor claims: “generating a message containing an address link used to retrieve at least a portion of the folder information from the folder ID repository node” (hereafter “limitation 3a”) and “communicating the message to other user terminals and/or posting the message on a social media service network node for retrieval by other user terminals” (hereafter limitation 3b”).
Individually, limitations (1b), (1g), (1h), (3a), and (3b) fail to integrate the judicial exception into a practical application. With respect to the claim 1 limitations, please refer back to the rejection of claim 1. With respect to limitations 3a and 3b, each of these limitations describe post-solution activity that are only tangentially related to the invention. 
Looking at limitations (1b), (1g), (1h), (3a), and (3b) as a whole, none of those limitations are directed to an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 3 does not integrate the recited abstract idea into a practical application.
Step 2B. Under this final element, the Examiner next analyzes whether claim 3 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more” than the judicial exception for at least two reasons.
Regarding limitations (1b), (1g), and (1h), the Examiner hereby reincorporates the findings and rationale for those limitations from Step 2B of the rejection of claim 1.
Regarding limitations (3a) and (3b), these additional elements describe the process of receiving and transmitting data over a network, which has previously been held to be well-understood, routine, and conventional activity. See MPEP § 2106.05(d) (subsection II.).
The findings and conclusions above may be summarized as follows:
#
Step 2A Prong One:
Judicial Exception or
Additional Element?
Step 2A Prong Two:
Practical Application?
Step 2B:
Significantly More?
1a
Judicial Exception
N/A
N/A
1b
Additional Element
No 
No
1c
Judicial Exception
N/A
N/A
1d
Judicial Exception
N/A
N/A
1e
Judicial Exception
N/A
N/A
1f
Judicial Exception
N/A
N/A
1g
Additional Element
No 
No
1h
Judicial Exception
N/A
N/A
2
Judicial Exception
N/A
N/A
3a
Additional Element
No 
No
3b
Additional Element
No 
No
Result:
Ineligible. Claim is directed to a judicial exception, without a practical application, and without significantly more. 

For these reasons, the Examiner determines that claim 3 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. 
Accordingly, claim 3 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 4
Claim 4 is reproduced below with added paragraph notations for reference:
4.	The method of Claim 2, further comprising the steps of:
[(4a)]	querying the folder ID repository node to obtain folder information that defines a second folder of the applications, 
	[(4b)]	that was provided to the folder ID repository node by another user terminal for sharing with other users of the folder ID repository node, 
	[(4c)]	and that satisfies a search criteria defined by the user terminal;
[(4d)]	identifying applications missing from the memory of the user terminal that are members of the second folder of the applications; and
[(4e)]	downloading, via the network to the memory of the user terminal, the applications identified as missing from the memory of the user terminal that are members of the second folder of the applications.
Step 1. Claim 4 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a). Since claim 4 inherits all of the limitations of claims 1 and 2, those limitations will now be analyzed together with claim 4.
Limitations (1a), (1c)–(1f), (2), (4a), (4c), and (4d) are directed to a certain method of organizing human activity. As the MPEP explains, this grouping of abstract ideas includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, limitations (1a) and (1c)–(1f), (2), (4a), and (4c) describe a process of setting up rules/criteria and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f) and (4d), following instructions pursuant to the rules defined in step (1c), (4a), and (4c).
Alternatively or additionally, limitations (1a), (1c)–(1f), (2), (4a), and (4c) are directed to the “mental processes” grouping of abstract ideas. Importantly, claims can recite a mental process even if they are claimed as being performed on a computer, and even when the claimed mental process necessarily occurs inside a computer environment, e.g., a system that receives, screens and distributes email on a computer network. MPEP § 2106.04(a)(2) (subsection (III.)(C.)) (citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316–18 (Fed. Cir. 2016)). In this case, limitations (1a), (1c)–(1f), (2), (4a), and (4c) recite the abstract mental process of grouping information into different folders, setting rules about what to do with those folders and the circumstances under which those rules are applicable, looking inside a folder pursuant to that folder’s rules being satisfied, and reconciling information missing from the folder with a separate list of information that belongs therein.
Moreover, as part of the new ground of rejection raised in this application’s PTAB decision dated December 20, 2021, the Board explicitly held that “identifying which folder satisfies a received search criteria constitutes a mental process.” Ex Parte Liang, PTAB Appeal No. 2020-003021 at *10 (Dec. 20, 2021), which is further confirmation that at least limitation (4c) is directed to an abstract idea. Notably, the Board drew this conclusion about limitation “(c)” of now-cancelled claim 18, and limitation (c) of claim 18 is effectively the same step as recited in limitation (4c) of present claim 4. More specifically, claim 18 describes this step from the perspective of the network node while claim 4 describes the same step, but from the perspective of the user terminal.
In any case, limitations (1a), (1c)–(1f), (2), (4a), and (4c) are directed to a judicial exception of 35 U.S.C. § 101 for all of the reasons set forth above.
 Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 4 recites additional elements that individually and in combination integrate the judicial exception into a practical application. Once again, since claim 4 inherits all of the limitations of claims 1 and 2, those limitations will now be analyzed together with claim 4. Thus, in this case, the additional elements of claim 4 are: (1b), (1g), (1h), (4b), and (4e). 
Individually, the foregoing additional elements fail to integrate the judicial exception into a practical application. Specifically, limitations (1b), (1g), and (4b) merely set forth steps of a folder ID repository node receiving information over a network from a user terminal. Indeed, (4b) does not necessarily even require the node to receive any data in order to infringe the claim, because (4b) merely says that the data was already provided prior to performing the method. In any case, all three of these data-collection steps merely constitute insignificant pre-solution activity. See MPEP § 2106.05(g). Likewise, steps (1h) and (4e) do not add any meaningful limitations to the abstract idea because they merely set forth steps of a user terminal receiving information over the network, which is nothing more than the insignificant post-solution activity of transmitting information or data. See Liang, PTAB Appeal No. 2020-003021 at *11.
Looking at all of the foregoing limitations as a whole, none are directed to an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 4 does not integrate the recited abstract idea into a practical application.
 Step 2B. Under this final element, the Examiner next analyzes whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more” than the judicial exception. In this case, they do not, for at least two reasons.
First, as explained in the Step 2A, Prong Two analysis, all five limitations describe insignificant extra-solution activity, and therefore, all five limitations fail to add “significantly more” under Step 2B for at least those reasons.
Second, all five limitations describe nothing more than well-understood, routine, and conventional activity. This finding is supported by at least one piece of evidence in the case of limitations (1h) and (4e), and two pieces of evidence in the case of limitations (1b), (1g), and (4b). 
Regarding limitations (1h) and (4e), the Office’s reviewing court has repeatedly held that “receiving or transmitting data over a network” and “storing and retrieving information in memory” are well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.). 
Regarding limitations (1b), (1g), and (4b), the first piece of evidence is the same as for limitation (1h), i.e., that judicial precedent supports the finding of “receiving or transmitting data over a network” and “storing and retrieving information in memory” being well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.).
Further evidence of limitations (1b), (1g), and (4b) being well-understood, routine, and conventional comes from the Applicant’s specification. These two limitations provide for the use of a “repository node” to assist with performing the abstract idea. The specification, by describing these computer-related components at a high level without details of structure or implementation, indicates that these additional computer elements are well understood, routine and conventional: 
	Figure 18 is a block diagram of an example network node 18, which may be used for the application storage node 102, the folder ID repository node 14, and/or the social media service network node 106. The network node 1800 can include a network interface 1830, a processor 1810, and a memory 1820 that contain functional modules 1822. The processor 1810 may include one or more data processing circuits, such as a general purpose and/or special purpose processor (e.g., microprocessor and/or digital signal processor), which may be collocated or distributed across one or more data networks (e.g., network 110).
(Spec. ¶ 49).
Furthermore, Appellant’s Specification does not indicate that consideration of these conventional elements as an ordered combination, as broadly claimed, adds any significance beyond the additional elements, as considered individually.
For these reasons, the Examiner determines that claim 4 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. 
The above findings and conclusions may be summarized as follows:
#
Step 2A Prong One:
Judicial Exception or
Additional Element?
Step 2A Prong Two:
Practical Application?
Step 2B:
Significantly More?
1a
Judicial Exception
N/A, but also No
N/A, but also No
1b
Additional Element
No 
No
1c
Judicial Exception
N/A, but also No
N/A, but also No
1d
Judicial Exception
N/A, but also No
N/A, but also No
1e
Judicial Exception
N/A, but also No
N/A, but also No
1f
Judicial Exception
N/A, but also No
N/A, but also No
1g
Additional Element
No 
No
1h
Judicial Exception
N/A, but also No
N/A, but also No
2
Judicial Exception
N/A, but also No
N/A, but also No
4a
Judicial Exception
N/A, but also No
N/A, but also No
4b
Additional Element
No 
No
4c
Judicial Exception
N/A, but also No.
N/A, but also No.
4d
Judicial Exception
N/A, but also No.
N/A, but also No.
4e
Additional Element
No 
No
Result:
Ineligible. Claim is directed to a judicial exception, without a practical application, and without significantly more. 

Accordingly, claim 4 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 5
Claim 5 is reproduced below with added paragraph notations for reference:
5. The method of Claim 4, further comprising the step of:
(5a)	adding to the action rule information, a second rule for the second folder of the applications that defines an event that will initiate deletion of the second folder of the applications from the memory of the user terminal;
(5b)	determining that the second rule is satisfied by occurrence of the event; and
(5c)	deleting the second folder of the applications from the memory of the user terminal.
Step 1. Claim 4 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a). Since claim 5 inherits all of the limitations of claims 1, 2, and 4 those limitations will now be analyzed together with claim 5.
Limitations (1a), (1c)–(1f), (2), (4a), (4c), (4d), and (5a)–(5c), and (are directed to a certain method of organizing human activity. As the MPEP explains, this grouping of abstract ideas includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, limitations (1a) and (1c)–(1f), (2), (4a), (4c), and (5a) describe a process of setting up rules/criteria and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f), (4d), (5b), and (5c), following instructions pursuant to the rules defined in step (1c), (4a), (4c), and (5a).
Notably, although step (5c) mentions “deleting” a file pursuant to the rule defined in (5a), deleting a file pursuant to a rule is effectively the same as “filtering content,” which itself has been held to be an abstract idea at step 2A. MPEP § 2106.04(a)(2) (subsection (II.)(C.)) (citing BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345–46 (Fed. Cir. 2016)). 
Alternatively or additionally, limitations (1a), (1c)–(1f), (2), (4a), (4c), (5a), and (5b) are directed to the “mental processes” grouping of abstract ideas. Importantly, claims can recite a mental process even if they are claimed as being performed on a computer, and even when the claimed mental process necessarily occurs inside a computer environment, e.g., a system that receives, screens and distributes email on a computer network. MPEP § 2106.04(a)(2) (subsection (III.)(C.)) (citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316–18 (Fed. Cir. 2016)). In this case, limitations (1a), (1c)–(1f), (2), (4a), (4c), (5a), and (5b) recite the abstract mental process of grouping information into different folders, setting rules about what to do with those folders and the circumstances under which those rules are applicable, looking inside a folder pursuant to that folder’s rules being satisfied, and reconciling information missing from the folder with a separate list of information that belongs therein.
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 5 recites additional elements that individually and in combination integrate the judicial exception into a practical application. The Examiner previously explained why limitations (1b), (1g), (1h), (4b), and (4e) fail this step, and therefore, the Examiner hereby incorporates the rationale for those limitations, as set forth in the rejection of claims 1, 2, and 4 above, by reference.
The only further limitation in claim 5 that could be considered an “additional element” beyond the judicial exception is limitation (5c), which describes the act of complying with the rule defined in limitation (5a) by removing content that conforms with the rule from limitation (5a). It is the Examiner’s position that (5c) is part of the judicial exception itself for the reasons given in Prong One, above. However, should a reviewer of this Office Action disagree, the Examiner also submits that limitation (5c) fails to recite a practical application of the judicial exception, because it is only nominally related to the invention. See MPEP § 2106.05(g).
Looking at all of the foregoing limitations as a whole, none are directed to an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 4 does not integrate the recited abstract idea into a practical application.
Step 2B. Under this final element, the Examiner next analyzes whether claim 5 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more” than the judicial exception. The Examiner previously explained why limitations (1b), (1g), (1h), (4b), and (4e) fail this step, and therefore, the Examiner hereby incorporates the rationale for those limitations, as set forth in the rejection of claims 1, 2, and 4 above, by reference. This leaves (5c).
Once again, it is the Examiner’s position that (5c) is part of the judicial exception itself for the reasons given in Prong One, above, and therefore, need not be considered under the “significantly more” analysis. However, should a reviewer of this Office Action disagree, the Examiner also submits that limitation (5c) fails to add significantly more to the judicial exception for two reasons.
For one, limitation (5c) is only nominally related to the invention. See MPEP § 2106.05(g).
Also, identifying and deleting a file according to specified criteria is well-understood, routine, and conventional. The evidence for this finding is as follows: First, in the “Background” section of the present application, the Applicant describes the known activity of “delet[ing] individual applications.” (Spec. ¶ 4). Second, in Data Scape Ltd. v. W. Dig. Corp., a district court found that “deleting data is a generic and routine function of a computer.” Data Scape Ltd. v. W. Dig. Corp., No. SA CV 18-2285-DOC (KESx), 2019 U.S. Dist. LEXIS 169229, at *22 (C.D. Cal. May 17, 2019). Third, according to at least one expert, “[t]he automatic deletion of electronic messages was well known by 2005.” Declaration of Saul Greenberg, Ph.d, in Support of Defendant Snap Inc.’s Motion for Summary Judgement of Invalidity Under 35 U.S.C. § 101, Vaporstream, Inc. v. Snap, Inc., No. 2:17-cv-00220-BRO-KS, Doc. No. 74-9 at page 30, ¶ 57 ll. 3–19.
Accordingly, claim 5 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 6
Claim 6 depends from claim 4, and therefore incorporates the limitations of claim 4 by reference. As such, claim 6 is reproduced below, together with the limitations it incorporates from claim 4, with paragraph designations for clarity:
A method by a user terminal for managing applications executable by the user terminal, the method comprising the steps of:
[(1a)]	generating folder information that defines folders of the applications for a plurality of folders, responsive to input from a user 
[(1b)]	and storing the folder information in a repository node;
[(1c)]	generating action rule information that defines, for each of the folders of the applications, an action to be performed on the folder of the applications and a rule that initiates performance of the action such that rules are defined for the plurality of folders, the action rule information being responsive to further input from the user;
[(1d)]	determining that a first one of the rules is satisfied;
[(1e)]	selecting a first one of the folders of the applications associated with the satisfied first one of the rules;
[(1f)]	identifying applications missing from a memory of the user terminal that are members of the selected first one of the folders of the applications by retrieving a list of applications
[(1g)]		from the repository node; and
[(1h)]	downloading the identified applications from an application storage node via a network to the memory of the user terminal;
[(4a)]	querying a folder ID repository node to obtain folder information that defines a second folder of the applications,
[(4b)]	that was provided to the folder ID repository node by another user terminal for sharing with other users of the folder ID repository node, 
[(4c)]	and that satisfies a search criteria defined by the user terminal;
[(6a)]	receiving, from the folder ID repository node, shared folder information defining a plurality of folders of applications
[(6b)]	that were provided to the folder ID repository node by one or more other user terminals 
[(6c)] 	and which satisfy the search criteria;
[(6d)]	displaying, on a display device of the user terminal, the shared folder information; 
[(6e)]	receiving, via a user interface of the user terminal, a user selection of the second folder of the applications among other folders of the applications defined by the shared folder information;
[(4d)]	identifying applications missing from the memory of the user terminal that are members of the second folder of the applications; and
[(4e)]	downloading, via the network to the memory of the user terminal, the applications identified as missing from the memory of the user terminal that are members of the second folder of the applications.
Step 1. Claim 6 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a). As will be discussed below, claim 6 recites multiple abstract ideas. Claims with multiple abstract ideas are to be treated the same as claims with a single abstract idea, i.e., all of the limitations directed to any judicial exception are considered together at step 2A, prong one. MPEP § 2106.04(II.) (subsection (II.)(B.)).
Limitations (1a), (1c)–(1f), (6e), and (4d) are directed to a certain method of organizing human activity. As the MPEP explains, this grouping of abstract ideas includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, limitations (1a), (1c)–(1f), and (6e) describe a process of setting up rules and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f) and (4d), following instructions pursuant to the rules defined in steps (1c) and (6e).
Limitations (4a), (4c), (4d), and (6a), (6c)–(6e) are directed to the “mental processes” grouping of abstract ideas. Examples of mental processes include “collecting information, analyzing it, and displaying certain results of the collection and analysis,” and “collecting and comparing known information.” MPEP § 2106.04(a)(2) (subsection (III.)(C.)). Importantly, claims can recite a mental process even if they are claimed as being performed on a computer, and even when the claimed mental process necessarily occurs inside a computer environment, e.g., a system that receives, screens and distributes email on a computer network. MPEP § 2106.04(a)(2) (subsection (III.)(C.)) (citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316–18 (Fed. Cir. 2016)). 
In this case, limitations (4a), (4b), (6a), and (6b) each recite steps of collecting information, limitations (4c) and (6c) each recite steps of analyzing the collected information and/or comparing it to each other, and limitations (4c), (6a), (6c), and (6d) each recite steps of displaying certain results of the collection and analysis.
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 6 recites additional elements that individually and in combination integrate the judicial exception into a practical application. Once again, since claim 6 inherits all of the limitations of claims 1, 2, and 4 those limitations will now be analyzed together with claim 6. Thus, in this case, the additional elements of claim 4 are: (1b), (1g), (1h), (4e), and the “user interface” portion of (6e). 
Individually, the foregoing additional elements fail to integrate the judicial exception into a practical application. Specifically, limitations (1b) and (1g), and (4b) merely set forth steps of a folder ID repository node receiving information over a network from a user terminal, and therefore constitutes insignificant pre-solution activity. See MPEP § 2106.05(g). 
Steps (1h) and (4e) do not add any meaningful limitations to the abstract idea because they merely set forth steps of a user terminal receiving information over the network, which is nothing more than the insignificant post-solution activity of transmitting information or data. See Liang, PTAB Appeal No. 2020-003021 at *11.
Likewise, the “user interface of the user terminal” in (6e) is also insignificant extra-solution activity because it amounts to nothing more than necessary data gathering. See MPEP § 2106.05(g). Notably, limitation (6e) claims a “user interface” so broadly that quite literally any means for a user providing input to the machine falls within its scope.
Looking at all of the foregoing limitations as a whole, none are directed to an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 6 does not integrate the recited abstract idea into a practical application.
 Step 2B. Under this final element, the Examiner next analyzes whether claim 6 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more” than the judicial exception. In this case, they do not, for at least two reasons.
First, as explained in the Step 2A, Prong Two analysis, all of the aforementioned additional limitations describe insignificant extra-solution activity, and therefore, all of them fail to add “significantly more” under Step 2B for at least those reasons.
Second, all of the aforementioned limitations describe nothing more than well-understood, routine, and conventional activity. This finding is supported by the following evidence.
Regarding limitations (1h) and (4e), the Office’s reviewing court has repeatedly held that “receiving or transmitting data over a network” and “storing and retrieving information in memory” are well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.). 
Regarding limitations (1b) and (1g), judicial precedent likewise supports the finding of “receiving or transmitting data over a network” and “storing and retrieving information in memory” being well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.). Furthermore, the specification, by describing these computer-related components at a high level without details of structure or implementation, indicates that these additional computer elements are well understood, routine and conventional: 
	Figure 18 is a block diagram of an example network node 18, which may be used for the application storage node 102, the folder ID repository node 14, and/or the social media service network node 106. The network node 1800 can include a network interface 1830, a processor 1810, and a memory 1820 that contain functional modules 1822. The processor 1810 may include one or more data processing circuits, such as a general purpose and/or special purpose processor (e.g., microprocessor and/or digital signal processor), which may be collocated or distributed across one or more data networks (e.g., network 110).
(Spec. ¶ 49).
Finally, the “user interface of the user terminal” in (6e) fails to add significantly more, because it amounts to nothing more than necessary data gathering, and is therefore “insignificant extra-solution activity.” See MPEP § 2106.05(g); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”). Notably, limitation (6e) claims a “user interface” so broadly that quite literally any means for a user providing input to the machine falls within its scope.
Appellant’s Specification does not indicate that consideration of these conventional elements as an ordered combination, as broadly claimed, adds any significance beyond the additional elements, as considered individually.
For these reasons, the Examiner determines that claim 6 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. Accordingly, claim 6 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 7
Claim 7 effectively repeats all of the steps recited in claims 1 and 2, but for a second one of the claimed rules. It is therefore directed to an abstract idea without significantly more for the same reason as set forth in claims 1 and 2, mutatis mutandis with respect to the second iteration of the method recited in claim 1.
Claim 8
Claim 8 effectively repeats all of the steps recited in claim 5, but for a third rule. It is therefore directed to an abstract idea without significantly more for the same reason as set forth in claims 1, 2, and 5, mutatis mutandis.
Claim 9
Claim 9 depends from claim 1, and therefore incorporates the limitations of claim 1 by reference. As such, claim 9 is reproduced below, together with the limitations it incorporates from claim 1, with paragraph designations for clarity:
A method by a user terminal for managing applications executable by the user terminal, the method comprising the steps of:
[(1a)]	generating folder information that defines folders of the applications for a plurality of folders, responsive to input from a user 
[(1b)] and storing the folder information in a repository node;
[(1c)]	generating action rule information that defines, for each of the folders of the applications, an action to be performed on the folder of the applications and a rule that initiates performance of the action such that rules are defined for the plurality of folders, the action rule information being responsive to further input from the user;
[(1d)]	determining that a first one of the rules is satisfied, [(9a)] wherein the first one of the rules defines a geographic area, [(9b)] by determining that the user terminal has moved to the geographic area;
[(1e)]	selecting a first one of the folders of the applications associated with the satisfied first one of the rules;
[(1f)]	identifying applications missing from a memory of the user terminal that are members of the selected first one of the folders of the applications by retrieving a list of applications [(1g)] from the repository node; and
[(1h)]	downloading the identified applications from an application storage node via a network to the memory of the user terminal.
Step 1. Claim 9 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Under this element, the Examiner first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(a).
Limitations (1a), (1c)–(1f), and (9b) are directed to a certain method of organizing human activity. As the MPEP explains, this grouping of abstract ideas includes methods of “following rules or instructions.” MPEP § 2106.04(a)(2) (subsection (II.)(C.)). In this case, limitations (1a), (1c)–(1f), and (9b) describe a process of setting up rules and the entities to which the rules apply (i.e., the folders), and then, in steps (1d)–(1f), following instructions pursuant to the rules defined in step (1c).
Alternatively or additionally, limitations (1a), (1c)–(1f), and (9b) are directed to the “mental processes” grouping of abstract ideas. Importantly, claims can recite a mental process even if they are claimed as being performed on a computer, and even when the claimed mental process necessarily occurs inside a computer environment, e.g., a system that receives, screens and distributes email on a computer network. MPEP § 2106.04(a)(2) (subsection (III.)(C.)) (citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316–18 (Fed. Cir. 2016)). In this case, limitations (1a) and (1c)–(1f) recite the abstract mental process of grouping information into different folders, setting rules about what to do with those folders and the circumstances under which those rules are applicable, looking inside a folder pursuant to that folder’s rules being satisfied, and reconciling information missing from the folder with a separate list of information that belongs therein.
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 9 recites additional elements that individually and in combination integrate the judicial exception into a practical application. In this case, the additional elements of claim 9 are limitations (1b), (1g), and (1h). The Examiner respectfully submits that (9a) and (9b) are part of the judicial exception itself, and therefore, not “additional elements” to be analyzed at Prong Two. However, to the extent that those reviewing this Office Action disagree, a discussion of limitations (9a) and (9b) will be included in this step of the analysis as well.
Individually, limitations (1b), (1g), and (1h) fail to integrate the judicial exception into a practical application. Specifically, limitations (1b) and (1g) merely sets forth steps of a network node receiving information over a network from a user terminal. Both of these two data-collection steps merely constitute insignificant pre-solution activity. See MPEP § 2106.05(g). Likewise, step (1h) does not add any meaningful limitations to the abstract idea because it merely sets forth steps of a network node sending information over the network to a user terminal, which is nothing more than the insignificant post-solution activity of transmitting information or data. 
As mentioned above, limitations (9a) and (9b) should not be considered “additional elements,” but even if they were, they amount to a description of a “field of use” in which the invention of claim 1 is intended to operate. That is, the limitations that claim 9 adds to claim 1 merely describe a field of use or technological environment with which to use rule-based method of claim 1. See MPEP § 2106.05(h).
 Looking at limitations (1b), (1g), (1h), (9a), and (9b) as a whole, none of those limitations are directed to an improvement in the function of a computer or to any other technology, nor do they describe a particular machine or transformation. Accordingly, claim 1 does not integrate the recited abstract idea into a practical application.
Step 2B. Under this final element, the Examiner next analyzes whether claim 9 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to “significantly more.” Once again, the “additional elements” in question are (1b), (1g), and (1h), and while the Examiner respectfully submits that (9a) and (9b) are part of the judicial exception itself, a discussion of limitations (9a) and (9b) will be included in this step of the analysis, should a reviewer of this Office Action disagree with the Examiner’s reasoning about Step 2A, Prong One.
The aforementioned additional elements fail to add significantly more to the judicial exception for at least two reasons.
First, as explained in the Step 2A, Prong Two analysis, all three limitations describe insignificant extra-solution activity, and therefore, all three limitations fail to add “significantly more” under Step 2B for at least those reasons.
Second, all three limitations describe nothing more than well-understood, routine, and conventional activity. This finding is supported by at least one piece of evidence in the case of limitation (1h), and two pieces of evidence in the case of limitations (1b) and (1g). 
Regarding limitation (1h), the Office’s reviewing court has repeatedly held that “receiving or transmitting data over a network” and “storing and retrieving information in memory” are well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.). 
Regarding limitations (1b) and (1g), the first piece of evidence is the same as for limitation (1h), i.e., that judicial precedent supports the finding of “receiving or transmitting data over a network” and “storing and retrieving information in memory” being well-understood, routine, and conventional. MPEP § 2106.05(d) (subsection II.).
Further evidence of limitations (1b) and (1g) being well-understood, routine, and conventional comes from the Applicant’s specification. These two limitations provide for the use of a “repository node” to assist with performing the abstract idea. The specification, by describing these computer-related components at a high level without details of structure or implementation, indicates that these additional computer elements are well understood, routine and conventional: 
	Figure 18 is a block diagram of an example network node 18, which may be used for the application storage node 102, the folder ID repository node 14, and/or the social media service network node 106. The network node 1800 can include a network interface 1830, a processor 1810, and a memory 1820 that contain functional modules 1822. The processor 1810 may include one or more data processing circuits, such as a general purpose and/or special purpose processor (e.g., microprocessor and/or digital signal processor), which may be collocated or distributed across one or more data networks (e.g., network 110).
(Spec. ¶ 49).
Furthermore, Appellant’s Specification does not indicate that consideration of these conventional elements as an ordered combination, as broadly claimed, adds any significance beyond the additional elements, as considered individually.
Limitations (9a) and (9b) amount to a description of a “field of use” in which the invention of claim 1 is intended to operate. That is, the limitations that claim 9 adds to claim 1 merely describe a field of use or technological environment with which to use rule-based method of claim 1. See MPEP § 2106.05(h).
For these reasons, the Examiner determines that claim 9 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. 
Accordingly, claim 9 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 10
Step 1. Claim 10 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 10 depends from claim 1 via the chain of claims 8, 7, and 2, and therefore incorporates the limitations of those claims by reference. Likewise, the Examiner hereby reincorporates the findings and rationale set forth in Step 2A, Prong One of each rejection of claims 8, 7, and 2, above, and likewise concludes that claim 10 is directed to an abstract idea for the same reasons.
Step 2A, Prong Two. Under this element, the Examiner next analyzes whether claim 10 recites additional elements that individually and in combination integrate the judicial exception into a practical application. Once again, since claim 10 depends from claim 1 via the chain of claims 8, 7, and 2, and therefore incorporates the limitations of those claims by reference, the Examiner likewise reincorporates the findings and rationale set forth in Step 2A, Prong Two of each “additional element” identified in the rejections of claims 8, 7, and 2, above.
The Examiner respectfully submits that the two limitations claim 10 adds to its ancestor claims are part of the judicial exception itself, because they merely specify the content of the claimed rules. Therefore, these two limitations should not be considered as “additional elements” to be analyzed at Prong Two. 
However, should those reviewing this Office Action disagree, the Examiner alternatively finds that claim 10’s further limitation of the rules comprising a time-based criterion amount to a description of a “field of use,” in which the invention of claim 1 is intended to operate. That is, the limitations that claim 10 adds to its ancestor claims merely describe a field of use or technological environment with which to use rule-based method of claim 1. See MPEP § 2106.05(h).
Step 2B. Under this element, the Examiner next analyzes whether claim 10 recites additional elements that individually and in combination integrate the judicial exception into a practical application. Once again, since claim 10 depends from claim 1 via the chain of claims 8, 7, and 2, and therefore incorporates the limitations of those claims by reference, the Examiner likewise reincorporates the findings and rationale set forth in Step 2A, Prong Two of each “additional element” identified in the rejections of claims 8, 7, and 2, above.
 The Examiner respectfully submits that the two limitations claim 10 adds to its ancestor claims are part of the judicial exception itself, because they merely specify the content of the claimed rules. Therefore, these two limitations should not be considered as “additional elements” to be analyzed at Step 2B. However, should those reviewing this Office Action disagree, the Examiner alternatively finds that claim 10’s further limitation of the rules comprising a time-based criterion amount to a description of a “field of use,” in which the invention of claim 1 is intended to operate. That is, the limitations that claim 10 adds to its ancestor claims merely describe a field of use or technological environment with which to use rule-based method of claim 1. See MPEP § 2106.05(h).
For these reasons, the Examiner determines that claim 10 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than a judicial exception. Accordingly, claim 10 is rejected under 35 U.S.C. § 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
Claim 11
Claim 11 is functionally the same as claim 9, i.e., both claims specify that one of the “rules” is a geographic rule, and both claims specify that such a rule is satisfied when a user terminal enters the geographic area defined by the rule—the only difference being that in claim 11, the terminal returns to that geographic area for at least a second time. Accordingly, claim 11 is rejected under 35 U.S.C. § 101 for all of the reasons and evidence given in the rejection of claim 9.
Claims 12–17
Step 1. Claims 12–17 each provide for a system comprising several components, and is thus a “machine” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. The discussion of Step 2A, Prong One from corresponding claims 1–6 is hereby reincorporated by reference.
Step 2A, Prong Two. The discussion of Step 2A, Prong Two from corresponding claims 1–6 is hereby reincorporated by reference, but supplemented with the following additional findings. Claims 12–17 further include “at least one processor; and at least one memory coupled to the at least one processor and comprising computer readable program code embodied in the at least one memory that when executed by the at least one processor causes the at least one processor to perform operations comprising” the same operations as set forth in corresponding claims 1–6.
Such a processor and memory are nothing more than generic, general purpose computer components, and thus amount to nothing more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.
Step 2B. The discussion of Step 2B from corresponding claims 1–6 is hereby reincorporated by reference, but supplemented with the following additional findings. Claims 12–17 further include “at least one processor; and at least one memory coupled to the at least one processor and comprising computer readable program code embodied in the at least one memory that when executed by the at least one processor causes the at least one processor to perform operations comprising” the same operations as set forth in corresponding claims 1–6.
Such a processor and memory are nothing more than generic, general purpose computer components, and thus amount to nothing more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.
Therefore, claims 12–17 are rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to the statute.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176